FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LINDA DE LA TORRE-AVILA,                          No. 09-70097

               Petitioner,                        Agency No. A079-391-675

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Linda De La Torre-Avila, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review factual

findings for substantial evidence, Molina-Morales v. INS, 237 F.3d 1048, 1050

(9th Cir. 2001), and we deny the petition for review.

      De La Torre-Avila and her father testified to a dispute between members of

different political parties and testified that after two of the men involved in this

dispute were murdered, De La Torre-Avila’s family received death threats because

of their suspected involvement in the murders. Substantial evidence supports the

agency’s finding that De La Torre-Avila did not establish that her family has been

persecuted, or that she fears future persecution, on account of a protected ground.

See id. at 1051-52 (personal retribution by politician was not persecution on

account of a protected ground). Substantial evidence also supports the agency’s

finding that De La Torre-Avila could reasonably relocate within Mexico. See

8 C.F.R. § 1208.13(b)(2)(ii); Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir.

2005). Accordingly, De La Torre-Avila’s asylum claim fails.

      Because De La Torre-Avila failed to establish eligibility for asylum, she

necessarily failed to meet the higher standard of eligibility for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Further, substantial evidence supports the agency’s denial of CAT relief

because De La Torre-Avila failed to establish it is more likely than not she will be


                                            2                                      09-70097
tortured if returned to Mexico. See 8 C.F.R. §§ 1208.16(c)(2), (3); Singh v.

Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      Finally, we reject De La Torre-Avila’s contention that the BIA failed to

adequately consider her evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603

(9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record).

      PETITION FOR REVIEW DENIED.




                                         3                                     09-70097